Citation Nr: 0117105	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  96-27 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a chronic 
acquired psychiatric disability including bipolar disorder. 

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for a post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1968 and from March to November 1968.

In July 1998 the Board denied reopening the claim of 
entitlement to service connection for an acquired psychiatric 
disability based upon the lack of new and material evidence 
received since the unappealed RO rating decision in April 
1994.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of the 
General Counsel requested that the Court vacate the July 1998 
decision.  The Court granted the request in June 2000 and 
remanded the case to the Board for compliance with the 
directives that were specified by the Court.

In August 2000, the Board wrote to the private attorney who 
represented the veteran, before the Court, offering him the 
opportunity to document his authority to represent the 
veteran before VA and to present additional argument and 
evidence to the Board.  No response to that letter has been 
received.

In December 2000, the Board wrote to the appellant's current 
representative of record, offering him the opportunity to 
submit additional argument and evidence in support of the 
appeal.  No response has been received from the 
representative of record.


FINDINGS OF FACT

1.  The Board found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for PTSD, and denied entitlement to service 
connection for a bipolar disorder when it issued a decision 
in October 1989. 

2.  The evidence submitted since the Board's decision of 
October 1989 denying entitlement to service connection for 
PTSD bears directly and substantially on the specific matter 
under consideration, is neither cumulative or redundant, and 
is by itself or in combination with the other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In an unappealed rating decision of April 1994 the RO 
continued to deny entitlement to service connection for a 
psychiatric disorder including bipolar disorder.

4.  The evidence submitted since the RO's last unappealed 
rating decision in April 1994 denying entitlement to service 
connection a psychiatric disorder including bipolar disorder 
bears directly and substantially on the specific matter under 
consideration, is neither cumulative or redundant, and is by 
itself or in combination with the other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1989 decision 
wherein the Board denied reopening the claim of entitlement 
to service connection for PTSD is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 
5108, 7104(b) (West 1991); Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. §  5107);  
38 C.F.R. §§ 3.156(a(), 20.1100, 20.1105 (2000).

2.  Evidence submitted since the April 1994 rating decision 
wherein the RO denied entitlement to service connection for a 
psychiatric disorder including bipolar disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);VCAA) 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (codified as amended at 38 U.S.C. §  5107); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 22.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The examination for service entry in December 1964 was silent 
for a psychiatric disability.  A psychiatric evaluation was 
normal.  A report of medical history undertaken at that time 
shows the veteran denied having nervous trouble of any sort 
including depression or excessive worrying.  The service 
medical records show that when the veteran was seen in 
December 1966 for abdominal cramps, it was noted that the he 
was nervous and Librium was prescribed.  In February 1967 it 
was noted that he had been nervous frequently.  Librium was 
prescribed.  The examination for service discharge in January 
1968 disclosed a normal psychiatric evaluation.  No report of 
medical history, if undertaken, is available for review. 

The examination for service entry in March 1968 disclosed a 
normal psychiatric examination.  A report of medical history 
undertaken at that time shows the veteran denied having 
nervous trouble of any sort including depression or excessive 
worrying.  The service medical records disclosed that he was 
seen in May 1968 after being knocked out when he hit a wall 
during a marital dispute.  He jumped at his wife, but instead 
hit a wall and was knocked out.  It was noted that he had 
tried to kill his wife without being aware he was doing it.  
He noted having a problem since March 1968 when his wife beat 
him over the head with a shoe.  A similar incident occurred 
in April 1968.  Examination, including an 
electroencephalographic tracing, and skull X-ray was normal.  
He was advised to see a psychiatrist. 

Beginning in July 1968 the veteran was seen for various 
somatic complaints.

In August 1968, the veteran was admitted to the hospital with 
a provisional diagnosis of conversion reaction because of 
multiple somatic complaints and, on the morning of admission, 
being unable to walk.  It was recorded that he had been at 
sea since July, and was angry about being separated from his 
wife.  He had not done good work on the ship.  He was in sick 
bay repeatedly with complaints of being shaky, unable to 
walk, or unable to breathe.  
On several occasions, a small dose of tranquilizers or a 
strict authoritarian approach would relieve his complaints.  
On the morning of admission, he complained of being unable to 
walk, refused to get out of his bed, and was sent to the 
hospital on a stretcher.

Information recorded for clinical purposes was that the 
veteran had four siblings.  Two had used narcotics and been 
arrested, and two had been arrested for stealing.  His wife 
used drugs and they had chronically fought, separated, 
reunited and started fighting again.  He admitted that he was 
rough with his wife, and often beat her, because he said that 
he could not trust her.  Following his first enlistment, he 
had attended college for a month and then reenlisted.  His 
work was not adequate and he attributed this to his marital 
problems.  In May 1968, he had persuaded his wife to stop 
using drugs, but following his return to sea in July, she had 
resumed using drugs and was said to be running around.  This 
had made him very upset and angry about his current duty.

A mental status evaluation showed the appellant to be surly, 
angry-looking, and complaining about everything.  He showed 
little or no concern about his recent complaint of being 
unable to walk, and indicated clearly that he was more 
concerned about his distaste for the work he was doing than 
about any physical complaints.  He was coherent and rational, 
and showed no signs of psychosis.  His affect was of anger 
and self-pity.  He was described as manipulative and 
demanding, and slouched about the ward looking like a small 
child pouting.  The physical examination, including 
neurological examination was within normal limits. 

It was noted that within hours after admission, the veteran 
was walking normally, and had no physical complaints during 
the hospital stay except for a complaint on one day of 
soreness in his legs which passed quickly.  He devoted his 
time to complaining about the Navy and grumbling with much 
self-pity about his current situation.  He indicated that he 
would go to any lengths to return to his wife as he thought 
he must be with her at all times to keep her out of trouble.  
He developed a slight fever and cough during the hospital 
stay, but was afebrile and feeling well on the day of 
discharge to duty later in the month.  The final diagnosis 
was sociopathic personality disorder.

The examination for service discharge in November 1968 
disclosed a sociopathic character disorder on psychiatric 
evaluation.  

A March 1982 VA social and industrial survey report shows 
that the veteran had been married three times.  He said that 
his second marriage had lasted three years until his wife 
left because of his abusive behavior.  His third marriage 
began in 1978.  He and his wife had shouting matches and the 
neighbors had turned them in for disturbing the peace.  Since 
then they had received counseling and the veteran felt that 
he was doing better.  They had very limited social outlets.

The veteran had held various jobs until 1981 when he hurt his 
back and was off work.  He then did some painting work but 
was fired after three weeks because the supervisor did not 
like his attitude and the way he painted.  His last work was 
in February 1982 until he was laid off.

The veteran was described as being rather insensitive to 
others.  He had a born loser attitude towards life in 
general.  When he described his marriages he seemed to put 
the burden upon his wife for not being more tolerant of his 
obnoxious behavior.  When he described his job failures, it 
was a projection that it was the boss's fault.  They were 
just not fair or did not like him.  The clinical social 
worker felt that his disability was more a sociopathic 
personality disorder.

An April 1982 VA psychiatric examination report, based on a 
review of the records and direct examination, resulted in the 
diagnosis of borderline personality disorder.  The examiner's 
summary noted that there was no way to substantiate a 
diagnosis of sociopathic personality disorder.

In May 1982 the RO denied entitlement to service connection 
for a personality disorder and PTSD.  

Medical records from the West Salem Clinic show that in July 
1985, the veteran was treated for a recent psychotic episode.  
In August 1985 the assessment included a personality 
disorder. 

State hospital records in September 1987 revealed diagnoses 
of atypical bipolar disorder, manic depressive illness and 
dysthymic disorder. 

In an October 1988 statement the veteran's mother wrote that 
before service he had been able to take everything in stride, 
but that following service he had great difficulty with his 
temper.  She recalled that he was hospitalized at Inter 
Community Hospital in Covina, California in 1969 because he 
slit his wrists.

A February 1989 statement from EWM, MD, a specialist in 
psychiatry, noted having treated the veteran since November 
1988.  He noted reviewing the veteran's service medical 
records and postservice medical reports.  He noted that he 
was of the strong opinion that the veteran's illnesses in 
service diagnosed as immature behavior, conversion reaction, 
sociopathic personality disorder and sociopathic character 
disorder were instead manifestations of a bipolar disorder, 
not recognized at that time.  He noted that a personality 
disorder is lifelong, and had repeatedly not been diagnosed 
in the past several years since his severe underlying mood 
disorder had been recognized and treated.

A March 1989 VA psychiatric examination, based on a review of 
the medical records, and direct examination resulted in the 
diagnosis of schizophrenia, paranoid type.  The examiner's 
discussion noted that there was no evidence of PTSD.  It was 
noted that the veteran was not a man that was haunted by 
Vietnam.  However, he was described as a very fragile 
individual who was quick to get enraged, become confused and 
go into frank psychosis of a paranoid nature.  The examiner 
noted that it was often very difficult to distinguish the 
major psychosis of schizophrenia and manic depressive 
psychosis.  It was noted that the veteran was presently being 
seen by those who treated him for a manic depressive disease.  
The examiner noted that while the veteran may very well have 
a manic depressive disease, the examiner saw the veteran as 
having schizophrenia.  

In July 1989, EWM, MD, the veteran's treating psychiatrist 
submitted a follow-up report and his extensive curriculum 
vitae.  He noted having seen the veteran alone or with his 
wife for 23 office visits in 8 months.  


He had reviewed the pertinent medical evidence including the 
veteran's service medical records, post service medical 
evidence and examination and findings.  In his summary, Dr. 
EWM was of the opinion that the veteran had his first manic 
episode in about March 1968, and a second manic episode in 
August 1968.  The psychiatrist listed additional episodes of 
mania and depression which had gone undiagnosed over the 
years due to the general state of psychiatric knowledge at 
that time.  He recorded that the lingering confusion and 
danger of misdiagnosis was evident as recently as 1985-1987, 
when different doctors had made different diagnoses. 

At a July 1989 RO hearing the veteran related that prior to 
service, he had no emotional problems and that it was not 
until his second enlistment that the problems began.  He 
attributed his emotional problems to his not having been sent 
to welding school for which re-enlisted, and instead having 
been returned to Vietnam duty.  He recalled having been real 
crazy during this period and doing things, such as going 
AWOL, which he would not have done before.  His wife, who 
married him in 1977, testified that the veteran's mental 
disorder, a bipolar disorder and not a personality disorder, 
had begun in service.  Dr. EWM, the psychiatrist who had 
treated the veteran since November 1988, expressed the 
opinion that his bipolar disorder had begun in service.  His 
opinion was based on his review of the veteran's records and 
statements.

In October 1989 the Board found that a psychosis, regardless 
of the diagnosis was not present in service or manifested to 
a disabling degree within one year following separation from 
active service.  Also, the Board found that the evidence 
added to the record since 1982 was not new and material for 
purposes of reopening a claim of entitlement to service 
connection for PTSD.

In November 1991 the veteran filed a reopened claim of 
service connection for bipolar disorder.

In a November 1991 statement, BRWM noted that he was a close 
friend of the veteran and neighbor between 1956 and 1966.  
Prior to service the veteran was described as easy-going and 
friendly.  Following discharge from service in November 1968, 
he seemed different to the point that most of his former 
friends had nothing to do with him.  He also remembered the 
veteran attempting suicide in the summer of 1968 by cutting 
his wrists.  

Also submitted were duplicate records from the veteran's 
mother and Dr. EWM previously considered by the Board.  

A VA hospital summary in August 1991 showed bipolar disorder 
with a manic episode in July of that year.

VA medical records in 1993 show bipolar disorder.

A January 1994 VA psychiatric examination report shows manic 
depression, depressed stage.  

In an unappealed rating decision of February 1994 the RO 
determined that new and material evidence had not been 
submitted since October 1989 to warrant a reopening of the 
claim of entitlement to service connection for bipolar 
disorder.  PTSD was not mentioned in the rating decision.

Evidence received following the unappealed February 1994 
rating decision included 
VA medical records dated in the 1990's referring to bipolar 
disorder.

In an unappealed April 1994 rating decision the RO denied 
service connection for a psychiatric disorder to include on 
the basis of exposure to Agent Orange.  PTSD was not 
mentioned in the rating decision.

Other evidence added to the record includes VA medical 
records including Vet Center documents dated in the 1990's 
and a psychiatric examination report showing the diagnosis of 
PTSD for the first time along with examination reports 
essentially challenging the diagnosis of PTSD.
A March 1996 VA psychiatric board examination report shows it 
was felt that the stressors the veteran described in Vietnam 
were on the borderline of being severe enough to cause a 
chronic neurosis.  It was also felt that most likely the 
stress of being back on a ship in Vietnam for his 
reenlistment combined with his marital discord might have 
been enough to bring on a manic episode.  The psychiatric 
panel noted it sounded from his history that his first manic 
episode was in 1968 while he was in the Navy.  The diagnosis 
was bipolar disorder.

A July 1996 VA mental health clinical notation referred to 
PTSD and bipolar disorder.  It was noted that the veteran was 
an inpatient for PTSD treatment.

A January 1997 statement from a Vet Center counselor referred 
to observed significant psychological distress related to the 
veteran's experiences in Vietnam.  The counselor reported 
various symptoms associated with PTSD.

A March 1997 VA PTSD psychiatric examination report shows a 
diagnosis of bipolar disorder.  However, the examiner noted 
that whether the veteran had PTSD or a rather overarching 
bipolar disorder was a very difficult diagnosis to 
differentiate.  The examiner noted that he clearly had a life 
of traumas any one of which could account for his pattern of 
behaviors that appeared to be related to PTSD.  It was noted 
that it was difficult to place PTSD in the context of combat 
exposure since he was never personally fired upon, he never 
fired at the enemy, any vessel he served on did not receive 
incoming fire, and he did not personally see or witness 
anybody shot, wounded or otherwise mutilated.  However, he 
was very frightened at several junctures during his tour of 
duty, although he did not report the usual parts and pieces 
of the syndrome that one sees related to combat-caused PTSD.  

Duty to Assist

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 VCAA of 2000 (November 9, 2000; 114 Stat. 2096) 
be codified at 38 U.S.C.A. § 5103(a).  This law eliminates 
the well-grounded requirement and amplifies the duty to 
notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the VCAA of 
2000, signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the VCAA of 2000 signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  Current law more specifically provides that 
the assistance provided by the Secretary shall include 
obtaining the following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the VCAA of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, alters former 38 U.S.C.A. § 5107, and now 
provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the VCAA of 2000, signed into law 
November 9, 2000, to be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Criteria

New & Material Evidence

The law provides that, when a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and an adverse 
determination as to either question is appealable.  38 
U.S.C.A. § 7104 (West 1991). 




If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When an issue has been previously denied by an unappealed RO 
rating decision, such claim may not be reopened and allowed 
in the absence of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part. 38 C.F.R. § 3.104(a).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.



The Court has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Stanton v. Brown, 5 
Vet. App. 563 (1993).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim will 
be reopened and the former disposition of the claim reviewed.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
Manio v. Derwinski, 1 Vet. App. 140 (1991); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Evidence is considered new when it is not merely cumulative 
of other evidence in the record and is considered material 
when it is relevant and probative of the issue at hand.  To 
justify a reopening of the claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both new and old, would change the outcome. Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  The evidence is "new" 
when it is not cumulative of evidence already of record and 
is not "material" when it could not possibly change the 
outcome of the case.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  
Smith v. Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).


In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  
First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Second, if the evidence is new and material the 
Board must reopen the claim and review all of the evidence of 
record to determine the outcome of the claim on the merits.

The first step involves three questions: (1) Is the newly 
presented evidence "new" (not of record at the time of the 
last final disallowance of the claim and not merely 
cumulative of other evidence that was then of record)? (2) Is 
it "probative" of the issue at hand? (3) If it is new and 
probative, then, in light of all the evidence of record, is 
there a reasonable possibility that the outcome of the claim 
on the merits would be changed?  However, in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
the Court impermissibly ignored the definition of "material 
evidence" adopted by the Department in 38 C.F.R. § 3.156 and 
without sufficient justification or explanation, rewrote the 
regulation to require, with respect to newly submitted 
evidence, that "there must be a reasonable possibility that 
new evidence, when viewed in the context of all the evidence, 
both old and new, would change the outcome.  See, Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). The Federal Circuit held 
invalid the Colvin test for materiality as it was more 
restrictive than 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  In accordance with the Court, ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  Williamson v. Brown, 8 Vet. App. 263 
(1993).

In Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), the 
Court determined that testimonial evidence submitted after an 
adverse final Board decision denying service connection for 
multiple sclerosis was merely cumulative and could not be 
considered "new and material" to reopen the claim.  The 
Court, however, explained that: [w]hen a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirements for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer, at 4 Vet. App. 288.


Analysis

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues on appeal.  

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
have been associated with the veteran's claims folder.  

They include the veteran's service medical records, private 
and VA medical records, including reports of VA special 
psychiatric examinations pertinent to the issues on appeal.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claims at this time.  
Neither the veteran nor his representative have identified 
any pertinent outstanding records which the RO has not 
attempted to obtain.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.


PTSD

The veteran seeks to reopen his claims of entitlement to 
service connection for PTSD denied by the Board in October 
1989 and a chronic acquired psychiatric disorder including 
bipolar disorder denied by the RO denied in April 1994. 

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim, there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In October 1989, the Board determined that new and material 
evidence had not been submitted to warrant a reopening of the 
claim of service connection since there was no diagnosis of 
PTSD of record to date.  




The Board notes that the submitted evidence obtained in 
connection with the veteran's attempt to reopen his claim of 
service connection for PTSD includes a VA psychiatric 
examination in January 1996, and recent Vet Center records 
that include clinical assessments of PTSD as a result of his 
experiences in service.  Such information was not previously 
available in October 1989. 

Importantly, since the added new medical evidence refers to 
the diagnosis of PTSD as a result of the veteran's 
experiences in service, such evidence bears directly and 
substantially on the specific issue at hand and is neither 
cumulative nor redundant; and by itself or in combination 
with the other evidence, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's PTSD. Accordingly, 
the veteran's claim of entitlement to service connection for 
and PTSD is reopened.  38 C.F.R. § 3.156(a).  


Chronic acquired disorder including bipolar disorder

The Board notes that in an unappealed rating decision in 
April 1994, the RO continued to deny service connection for a 
bipolar disorder because the evidence failed to demonstrate a 
psychosis in service or to a compensable degree within one 
year following separation from active duty.  

Importantly, the evidence obtained in connection with the 
veteran's attempt to reopen his claim of service connection 
for bipolar disorder includes a VA psychiatric examination 
panel report in March 1996 suggesting the onset of bipolar 
symptoms during active duty.  It was felt that the stress in 
service was enough to bring on a manic episode.  Such 
information was not previously available in April 1994.  

Significantly, since the added new medical evidence is 
suggestive of the onset of a bipolar disorder in service, 
such evidence bears directly and substantially on the 
specific issue at hand and is neither cumulative nor 
redundant; and by itself or in combination with the other 
evidence, is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
The additional evidence is both new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's bipolar disorder.  
Accordingly, the veteran's claims of entitlement to service 
connection for a chronic acquired psychiatric disorder 
including bipolar disorder is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder including bipolar 
disorder, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The RO should arrange to obtain any additional outstanding 
medical records along with the veteran's service personnel 
and administrative records.

Additionally the RO should arrange to obtain any outstanding 
pertinent postservice treatment records including all 
hospital records of treatment for the veteran's slit wrists 
in 1968 or 1969 from Inter Community Hospital in Covina, 
California. 

In view of the opinion of record from the veteran's former 
treating psychiatrist, Dr. EWM, and the March 1996 VA 
psychiatric examination panel report suggesting the onset of 
bipolar symptoms in service, the Board is of the opinion that 
the RO should afford the veteran a comprehensive VA special 
psychiatric examination to determine whether the bipolar 
disorder as first diagnosed years following separation from 
active duty had its onset in active service. 

The Board notes that the Court, in Zarycki v. Brown, 6 Vet. 
App. 91 (1993), set forth an analytical framework for 
establishing the presence of a recognizable service stressor, 
which is an essential prerequisite to support a diagnosis of 
PTSD. This analysis has been expanded upon by the Court in 
subsequent decisions, such as West v. Brown, 7 Vet. App. 70 
(1994), Moreau v. Brown, 9 Vet. App. 389 (1996), Cohen v. 
Brown, 10 Vet. App. 128 (1997); and Gaines v. West, 11 Vet. 
App. 353 (1998).  Accordingly, the RO should make all 
necessary arrangements to verify the stressors supporting the 
diagnosis of PTSD shown on the January 1996 VA psychiatric 
examination.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (2000), the Board is 
deferring adjudication of the issues of entitlement to 
service connection for PTSD and a chronic acquired 
psychiatric disorder including bipolar disorder pending a 
remand of the case to the RO for further development as 
follows:


1.  The RO should contact the National 
Personnel Records Center and/or any other 
appropriate service department for the 
purpose of obtaining any additional 
outstanding service medical records as 
well as service personnel and 
administrative records.

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
psychiatric symptomatology no matter how 
diagnosed to include PTSD and bipolar 
disorder.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured including all 
hospital records of treatment for slit 
wrists in 1968 or 1969 from Inter 
Community Hospital in Covina, California.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.




3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should afford the veteran the 
opportunity to provide specific details 
of his alleged in-service stressful 
incidents, including the date(s), 
place(s), unit of assignment at the time 
of the event(s), description of the 
event(s), and, if appropriate names and 
other identifying information concerning 
any other individuals involved in the 
event(s).

At a minimum, the veteran must be asked 
to indicate the location and approximate 
time of the stressful event(s) in 
question.  He should be informed that 
this information is necessary to obtain 
supportive evidence of the stressful 
event(s), and that failure to respond or 
an incomplete response may result in the 
denial of his claim.  See M21-1, Part 
III, para. 5.21(b).

5.  Thereafter, the RO should review the 
entire claims file and prepare a summary 
of the unverified claimed stressors based 
on review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.


The summary and all associated documents, 
such as the veteran's DD-214N, acquired 
personnel records, other service records, 
and any written stressor statements 
should then be sent to the U.S. Armed 
Forces Service Center for Research of 
Unit Records (USASCRUR) to obtain 
verification of the claimed stressors.  
USASCRUR should be requested to provide 
any information, which might corroborate 
any of the veteran's claimed alleged 
combat experience and stressors.

6.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran.

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
RO, and any information provided by the 
USASCRUR must be provided to the examiner 
for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file and associated documentation was in 
fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making this determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.  

The examiner should utilize the 4th 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, and identify all 
existing psychiatric diagnoses.

(b) With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD 
and/or bipolar disorder) is causally 
related to service?

In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences and whether PTSD is related 
to the stressor(s).

The Board emphasizes that even if the 
psychiatrist does not find a diagnosis of 
PTSD and/or bipolar disorder to be 
warranted, he/she should address the 
relationship of such disability apart 
from PTSD/bipolar disorder to service.

If a diagnosis in addition to 
PTSD/bipolar disorder is found, the 
examiner should offer an opinion as to 
whether and how any such disorder is 
causally or etiologically related to 
PTSD/bipolar disorder.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 
Vet. App 268 (1998)

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

8.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issues of entitlement to service 
connection for PTSD, and a chronic 
acquired psychiatric disorder to include 
bipolar disorder on a de novo basis.   

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO; however, 
the veteran is advised that failure to report for a scheduled 
VA examination without good cause shown may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



